Title: From George Washington to John Hancock, 31 May 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook May 31st 1777

Monsr Coudré is just arrived at Camp, and proposes to set out to Morrow for Philadelphia. What his views are, I am uncertain, having had no conversation with him upon the Subject; but I find, an Idea prevails, that there is an Agreement between Mr Dean & him, that he shall have the cheif command of the Artillery.
How well founded this Opinion may be, I cannot determine; but if it be true, it may involve the most injurious consequences. General Knox who has deservedly acquired the character of One of the most valuable Officers in the service, and who combating almost innumerable difficulties in the department he fills, has placed the Artillery upon a footing, that does him the greatest Honor. He, I am persuaded, would consider himself injured by an Appointment superseding his command, & would not think himself at liberty to continue in the service. Should such an Event take place, in the present state of things, there would be too much reason to apprehend a train of ills, and such as might convulse & unhinge this Important Department.
Supposing Monsr Coudre, to have made such an Agreement, the case is of great difficulty, and which in my Opinion, is worthy of the most delicate consideration of Congress; Yet May not means be still devised to satisfie this Gentleman by appointing him to some command, not derogatory to his promised rank and which will be agreable to him? From the recommendations, we have had of him, I am obliged, to esteem him of high character & of great knowledge in what he professes; And from this consideration, & the manner in which he is

mentioned to us, it appears, that much address and delicacy must be used to conciliate matters.
Many reasons, besides those I have noted, might be assigned for continuing Genl Knox, first in Command in this department, which on reflection will readily occur. I would only observe, without insinuating the most distant shadow of distrust of Monsr Coudre’s Honor—candor or integrity, that on the General maxims of prudence & policy, it may be questioned with much propriety, whether so important a Command, as that of the Artillery, should be vested in Any, but a Native or One attached by the ties of Interest to these States.
Congress will be pleased to excuse the freedom I have used upon this occasion, and, I trust, will impute it to the importance of the Subject which gave rise to it. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Go: Washington

